Citation Nr: 0633972	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  99-18 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension (HTN).

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Manila, 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The RO in a December 1998 rating decision granted service 
connection for hearing loss, left ear, and assigned an 
initial noncompensable evaluation effective December 12, 
1995. In a January 2001 rating decision the RO granted 
service connection for hearing loss, right ear, and assigned 
an initial evaluation of 0 percent effective November 25, 
1997 for bilateral hearing loss. 

In a January 2001 rating decision the RO granted service 
connection for hypertension and assigned an initial 
evaluation of 10 percent, effective November 25, 1997.  

The Board remanded this case in September 2002 and April 2004 
for additional development.  

A Travel Board hearing was conducted before the undersigned 
in September 2003. A transcript of the hearing is in the 
file.

Additionally, because the claims on appeal each involve 
requests for a higher initial evaluation following grants of 
service connection, the Board has characterized each claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).



FINDINGS OF FACT

1.  Since the effective date of service connection for 
hypertension, November 25, 1997, the appellant's predominant 
diastolic blood pressure has been less than 110 and his 
predominant systolic blood pressure has been less than 200.

2.  Prior to June 10, 1999, audiometric test results obtained 
during examination by VA audiologists correspond to a numeric 
designation of no greater than level I for the right ear and 
level I for the left ear.  

3.  Audiometric test results obtained during a July 2000 VA 
examination corresponds to a numeric designation of level I 
for the right ear and level IV for the left ear.  

4.  Audiometric test results obtained during a December 2005 
VA examination corresponds to a numeric designation of level 
IV for the right ear and level I for the left ear.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met at any time.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(prior to January 12, 1998), as amended by 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2005).

2.  The veteran does not meet the criteria for a compensable 
evaluation for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (1998); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic 
Code 6100 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2004 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish an effective date for 
the disabilities on appeal.  The claims were readjudicated in 
a May 2006 supplemental statement of the case.  The failure 
to provide notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal is 
harmless because the Board has determined that the 
preponderance of the evidence is against the claims.  Hence, 
any questions regarding what rating or effective date would 
be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence that any VA error 
in notifying the appellant reasonably affects the fairness of 
this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

Criteria

As service connection has already been established, it is the 
level of disability that is of concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Still, each disability must be viewed 
in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 
4.1. The history of disability is even more important where, 
as here, the veteran disagrees with the initial evaluations 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection. Fenderson, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

a. Hypertension 

The rating criteria in effect for cardiovascular disorders 
prior to January 12, 1998, provided for the assignment of a 
10 percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  

Note 2 indicated that when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  38 C.F.R. § 4.104 
(1997).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(2005).

At a February 1998 VA examination, the veteran reported 
having chest pains since 1973.  Echocardiograms (EKGs) in the 
past were apparently normal.  In 1987 or 1988 he was told he 
had HTN. The examiner noted that the veteran's blood 
pressures (BPs) were 145/96, 176/90, and 150/100.  He 
underwent a stress test during which his BPs ranged from 
150/90, 140/90, 140/92, 130/89.  The diagnosis was HTN, mild.  
There was no objective evidence of heart disease at the time 
of the examination.

In July 2000 the veteran underwent an EKG and stress test at 
the James L. Gordon Memorial Hospital, in Olongapo, 
Philippines.  Physical examination revealed blood pressure 
readings of 120/80, 140/100, 180/80, and 180/80.  
Cardiovascular examination revealed resting EKG normal as was 
exercise EKG. No angina was noted. Poor exercise tolerance 
was noted.  The stress test revealed a maximum blood pressure 
reading of 180/80 and a maximum workload of 136 heart rate 
(HR) at 7 METs.  

In conjunction with the April 2004 Board remand, the veteran 
was afforded a VA examination in November 2005. At that time 
the veteran's medical records and claims file were reviewed.  
The examiner noted an onset of HTN in 1980 with elevated BP.  
No medications were prescribed.  The veteran began 
experiencing chest pains in the 1980s. He was diagnosed with 
mild angina in 1991 and prescribed Vastarel and mild 
tranquilizers.  He reported BPs from 165-130/100-90.  He 
currently was prescribed calcium channel blockers, Plendil, 
Vastarel, and Flanax as needed for headaches.  He was 
diagnosed with cardiovascular disease associated with HTN in 
1991.  The BPS which established his diagnosis of HTN were 
160/100, 170/90, and 160/90.  A current BP reading of 165/100 
was noted.  

The examiner opined that the veteran's diastolic pressures 
were less likely than not predominantly 110 and his systolic 
BPs were less likely than not predominantly 200 or more. BPS 
readings on examination ranged from 170/90, 160/100, and 
160/90.  BPs on the previous February 1998 VA examination 
were 188/110, 156/98, and 152/104.  

The veteran underwent a multistage exercise tolerance test 
(Bruce protocol) on January 2006 at the University of Santo 
Tomas Hospital.  He finished 8 minutes of exercise achieving 
91% of predicted, maximal HR equivalent of 12 METS.  Systolic 
BP and diastolic BP were both normal. BPs on examination 
ranged from 150/80, 160/80, 170/80, 180/80, 190/80, 210/80, 
210/90.  

In the present case, neither the old nor the new rating 
criteria are more favorable.  The evidence reveals that the 
veteran requires medication to control his blood pressure.  
However, the veteran's diastolic blood pressure has never 
been predominantly 110 or more.  The blood pressure readings 
taken at the time of the VA examinations and during 
outpatient visits have been predominantly under 110 as 
evidenced above.  Moreover, the veteran has never had 
systolic blood pressure readings of predominantly 200 or 
more, including at the time of his January 2006 stress test.  
While the Board is sympathetic to the testimony and the 
beliefs of the veteran, the objective medical evidence does 
not demonstrate the blood pressure readings required for an 
increased evaluation.  As such, the preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 10 percent for the veteran's service-connected 
hypertension during the entire time period in question.

b. Bilateral Hearing Loss

At an April 1996 VA examination, an audiological evaluation 
showed pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000

RIGHT
25
25
25
20
20

LEFT
25
25
20
25
20

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.
The diagnosis was normal hearing in the right ear, and mild 
sensorineural hearing loss in the left ear

At a February 1998 VA examination, an audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ


Average

500
1000
2000
3000
4000

RIGHT
45
30
25
30
30
28.8
LEFT
45
35
35
45
40
38.8
Speech audiometry revealed speech recognition ability of 96 
percent in both ears.
The diagnosis was bilateral mild sensorineural hearing loss.

At the time of a July 2000 VA examination. The examiner 
reviewed the claims file prior to examination.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ


Average

500
1000
2000
3000
4000

RIGHT
40
25
30
30
40
31.2
LEFT
45
50
55
65
70
60
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear, and 76 percent in the left ear. The 
diagnosis was mild sensorineural hearing loss in the right 
ear, and moderate to severe sensorineural hearing loss in the 
left ear.

At a December 2005 VA examination, the veteran's chief 
complaint was of decreased bilateral hearing.  He had 
difficulty hearing in crowds or in noisy environments.  The 
examiner noted negative ear pressure, and retracted tympanic 
membranes, bilaterally.  The audiological evaluation showed 
pure tone thresholds, in decibels, were as follows:




HERTZ


Average

500
1000
2000
3000
4000

RIGHT
55
60
55
60
60
58.75
LEFT
50
50
45
50
55
50
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear, and 92 percent in the left ear.  
The diagnosis was moderate mixed hearing loss, bilaterally.

Analysis

Bilateral hearing loss is rated under the provisions of 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  During the 
course of the veteran's appeal, the criteria for rating 
hearing impairment and other diseases of the ear were 
revised.  The new criteria have been in effect since June 10, 
1999.  64 Fed. Reg. 25,202-25,210 (May 11, 1999).  Given the 
change in law, VA may only apply the old rating criteria for 
rating the hearing loss prior to June 9, 1999, and only the 
new rating criteria for rating the hearing loss from June 10, 
1999.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under the old and new laws and regulations, the rating 
assigned for hearing loss is determined by a mechanical 
application of the rating schedule, which is grounded on 
numeric designations assigned to audiometric examination 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations of hearing impairment range from 0 to 100 percent 
based on organic impairment of hearing acuity.  Auditory 
acuity is gauged by examining the results of controlled 
speech discrimination tests, together with the results of 
pure tone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 cycles per second (Hz).  To evaluate the 
degree of disability, the rating schedule establishes 11 
auditory acuity levels ranging from level I, for essentially 
normal acuity, through level XI, for profound deafness.  38 
C.F.R. § 4.85 et. seq.  Tables VI and VII, as set forth 
following 38 C.F.R. § 4.85, are used to calculate the rating 
to be assigned.  38 C.F.R. § 4.85. 

Under the criteria that became effective June 10, 1999, when 
the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b).

In the veteran's case, audiometric testing conducted at an 
April 1996 VA examination showed pure tone thresholds of 25, 
25, 20, and 20 decibels in the right ear; and pure tone 
thresholds of 25, 20, 25, and 20 decibels in the left ear, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The averages 
were 23 decibels for the right ear, and 23 decibels for the 
left ear.  Speech recognition ability was 100 percent 
bilaterally.  

Thereafter, audiometric testing conducted at a February 1998 
VA examination showed pure tone thresholds of 30, 25, 30, and 
30 decibels in the right ear; and pure tone thresholds of 35, 
35, 45, and 40 decibels in the left ear, at 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The averages were 28.8 
decibels for the right ear and 38.8 decibels for the left 
ear.  Speech recognition ability was 96 percent in each ear.  

Next, audiometric testing conducted at a July 2000 VA 
examination showed pure tone thresholds of 25, 30, 30, and 40 
decibels in the right ear; and pure tone thresholds of 50, 
55, 65, and 70 decibels in the left ear, at 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The averages were 31.2 
decibels for the right ear and 60 decibels for the left ear.  
Speech recognition ability was 92 percent in the right ear 
and 76 percent in the left ear.  
     
Lastly, audiometric testing conducted at a December 2005 VA 
examination showed pure tone thresholds of 60, 55, 60, and 60 
decibels in the right ear; and pure tone thresholds of 50, 
45, 50, and 55 decibels in the left ear, at 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The averages were 58.75 
decibels for the right ear and 50 decibels for the left ear.  
Speech recognition ability was 88 percent in the right ear 
and 92 percent in the left ear.

With application of the above test results to old and new 38 
C.F.R. § 4.85, Table VI, Table VII, the veteran's right and 
left ear hearing losses, at their very worst, are each 
assigned a numeric designation of I, in the April 1996 and 
February 1998 VA examination. In the July 2000 VA examination 
the veteran's right ear is assigned a numeric designation of 
I and the left ear a numeric designation of IV.  In the 
December 2005 VA examination the veteran's right ear is 
assigned a numeric designation of IV and the left ear a 
numeric designation of I. These test scores all result in the 
appellant's bilateral hearing loss being rated as 
noncompensably disabling under both the old and new 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  Therefore, a 
compensable evaluation is not warranted under Table VII.  Id.  

As apparent from the results set out above, at December 2005 
VA examination the veteran did have thresholds of 55 decibels 
or more at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hz) in the right ear.  Consequently, 
new 38 C.F.R. § 4.86(a) is for application.  This table 
raises the numeric designation assigned to the right ear from 
III to IV.  However it still does not result in a compensable 
rating.  The veteran did not have thresholds of 30 decibels 
or less at 1,000 Hz and 70 decibels or more at 2,000 Hz.  
Consequently, new 38 C.F.R. § 4.86(b) is not for application.  
Moreover, no examiner has indicated that use of speech 
discrimination scores is inappropriate because of language 
difficulties.  38 C.F.R. § 4.85(c).  Therefore, a compensable 
rating is also not warranted under these new rating criteria.  

Conclusions

In reaching the above conclusions, the Board has considered 
the veteran's arguments as set forth in written statements to 
the RO, those expressed to VA 
examiners, and those reported at personal hearings.  While a 
lay witness can provide evidence as to the visible symptoms 
or manifestations of a disease or disability, beliefs as to 
the origins or a current disability, or the severity of a 
service-connected disability, is not competent evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the appellant has not 
been shown to possess, may provide evidence regarding medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  
Consequently, the Board assigns greater weight to the medical 
evidence of record, as outlined 
above, than the veteran's lay assertions.  

As the preponderance of the evidence is against the veteran's 
claims, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims must be denied.



ORDER

Entitlement to an evaluation in excess of 10 percent since 
November 25, 1997,  
for hypertension is denied.

Entitlement to a compensable evaluation for a bilateral 
hearing disorder since November 25, 1997, is denied.



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


